DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response and amendments received March 5, 2021 are acknowledged.

Claims 2, 4, 6, 8, 10-17, 19-35, 37-40, and 42-130, and 132 have been canceled.
Claim 133 has been amended.
Claims 136-143 are newly presented.  
Claims 1, 3, 5, 7, 9, 18, 36, 41, 131, and 133-143 are pending in the instant application.

Claims 1, 3, 5, 7, 9, 18, 36, 41, 131, and 133-143 are under examination in this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 132 and 133 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of applicant’s claim amendment received March 5, 2021 which adequately address the issues raised in the prior office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The rejection of claims 1, 3, 5, 7, 9, 18, 36, 41, and 131-135 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,233,145 in view of Webb et al. (US 2007/0135343) has been rendered moot by the terminal disclaimer submitted as part of the March 5, 2021 response.

The rejection of claims 1, 3, 5, 7, 9, 18, 36, 41, and 131-135 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,623,091 in view of Webb et al. (US 2007/0135343) has been rendered moot by the terminal disclaimer submitted as part of the March 5, 2021 response.

The rejection of claims 1, 3, 5, 7, 9, 18, 36, 41, and 131-135 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,629,903 in view of Webb et al. (US 2007/0135343) has been rendered moot by the terminal disclaimer submitted as part of the March 5, 2021 response.

The rejection of claims 1, 3, 5, 7, 9, 18, 36, 41, and 131-135 on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,670,475 in view of Webb et al. (US 2007/0135343) has been rendered moot by the terminal disclaimer submitted as part of the March 5, 2021 response.

The rejection of claims 1, 3, 5, 7, 9, 18, 36, 41, and 131-135 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,675,676 in view of Webb et al. (US 2007/0135343) has been rendered moot by the terminal disclaimer submitted as part of the March 5, 2021 response.

The rejection of claims 1, 3, 5, 7, 9, 18, 36, 41, and 131-135 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,867,873 in view of Webb et al. (US 2007/0135343) has been rendered moot by the terminal disclaimer submitted as part of the March 5, 2021 response.

The rejection of claims 1, 3, 5, 7, 9, 18, 36, 41, and 131-135 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,548,954 in view of Webb et al. (US 2007/0135343) has been rendered moot by the terminal disclaimer submitted as part of the March 5, 2021 response.

The provisional rejection of claims 1, 3, 5, 7, 9, 18, 36, 41, and 131-135 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/032,354 in view of Webb et al. (US 2007/0135343) has been rendered moot by the terminal disclaimer submitted as part of the March 5, 2021 

	
Claims 1, 3, 5, 7, 9, 18, 36, 41, 131, and 133-143 are allowable.
Applicant has claimed methods of administering chimeric factor IX polypeptides to hemophilia B patients for the purpose of decreasing the patient’s annualized bleeding rate which simply means that the patient suffers fewer events then would occur without treatment.  Ideally such prophylaxis does not allow any bleeding events to occur but such a level of efficacy is not reasonably predictable as the amount of factor IX in a patient at any given time (which is reasonably controllable by both how much and when replacement factor IX is administered to a patient) while strongly influencing, is not the sole variable in determining if a patient will or will not have a bleeding event.  However, based upon the clinical data disclosed in the instant specification, 5 events or less per year appears to be reasonable.  The chimeric factor IX polypeptides administered as part of the instant claimed methods comprise an immunoglobulin Fc domain which binds to FcRn and serves to increase the half life of the fusion protein.  The instant claims are very similar, but not identical, to previously allowed subject matter and as such applicant has filed terminal disclaimers over US patents 9,233,145, 9,623,091, 9,629,903, 9,670,475, 9,675,676, 9,867,873, 10,548,954, and 10,898,554, and the reasons set forth for allowance in those applications is also reasonably applicable to the instant application as well.  It should also be pointed out that a method of treating an active bleeding event by administering a long acting factor IX drug product is also reasonably prophylactic in inhibiting future bleeding events, especially as there does not appear to be a clear difference in the exact product, time interval or drug mass administered when comparing methods performed to treat active bleeding as compared to prophylaxis of future bleeding, and obviously anyone who is presently bleeding will reasonably wish to not be bleeding at some future time point.  In view of all of the above the instant claims have been found to be allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644